UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 GARY V. JENKINS,

            Plaintiff,
      v.                                                   Civil Action No. 22-3660 (CKK)
 BLUE CROSS AND BLUE SHIELD OF
 RHODE ISLAND, et al.,
            Defendants.


                          MEMORANDUM OPINION AND ORDER
                                 (December 9, 2022)

       This matter is before the Court on consideration of Plaintiff’s pro se [1] Complaint,

comprising just three sentences. Plaintiff, a citizen of Georgia, appears to allege that a health

insurance company and a pharmacy, both purportedly citizens of Rhode Island, “withheld”

“healthcare services” due under a policy purportedly applicable to Plaintiff. ECF No. 1.

Plaintiff summarily claims a violation of the Fourteenth Amendment to the Constitution and

claims $500,000,000.00 of damages. As an initial matter, “Plaintiff [] has failed to set forth a

basis for this [C]ourt’s subject matter jurisdiction or venue.” Mem. Op. at 2, ECF No. 3, Reyna

v. Wisconsin, 22-3231 (UNA) (D.D.C. Nov. 28, 2022) (JEB) (slip op.) (dismissing complaint sua

sponte on Rule 8 grounds). It is entirely unclear how the United States District Court for the

District of Columbia has jurisdiction or venue over a matter between a citizen of Georgia and

citizens of Rhode Island. Moreover, Plaintiff’s laconic complaint does not provide, pursuant to

Federal Rule of Civil Procedure 8(a), “(1) a short and plain statement of the grounds for the

court’s jurisdiction [and] (2) a short and plain statement of the claim showing that the pleader is

entitled to relief.” See also Ciralsky v. CIA, 355 F.3d 661, 668-71 (D.C. Cir. 2004).

       As such, it is hereby,

                                                  1
      ORDERED, that the [1] Complaint and this case are DISMISSED.

      SO ORDERED.

      This is a final appealable order.

Dated: December 9, 2022

                                                      __/s/_____________________
                                                    COLLEEN KOLLAR-KOTELLY
                                                    United States District Judge




                                          2